 Case 2:18-cv-05741-DMG-PLA Document 172 Filed 04/30/19 Page 1 of 8 Page ID #:4833



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   LUCAS R., et al.,                       )      Case No. CV 18-5741-DMG (PLAx)
                                             )
12                        Plaintiffs,        )
                                             )      ORDER RE SETTLEMENT
13                  v.                       )      CONFERENCE
                                             )
14                                           )
     ALEX AZAR, et al.,                      )
15                                           )
                          Defendants.        )
16                                           )
17

18                       PLEASE READ THIS ORDER CAREFULLY
19         This case has been referred to Magistrate Judge Sheri Pym for settlement
20   proceedings.
21         The Settlement Conference is placed on calendar for June 12, 2019, at 9:30
22   a.m., in Courtroom 3 of the United States District Court, Riverside
23   Courthouse, located at 3470 Twelfth Street in Riverside, California.
24         The magistrate judge will not be involved in the actual trial of the case, but
25   rather will assist the parties in an objective appraisal and evaluation of the case.
26   The following are guidelines for the parties in preparing for the Settlement
27   Conference.
28
 Case 2:18-cv-05741-DMG-PLA Document 172 Filed 04/30/19 Page 2 of 8 Page ID #:4834



 1                                          Purpose
 2         1.     The purpose of the Settlement Conference is to permit an informal
 3   discussion between the attorneys, parties, non-party indemnitors or insurers, and the
 4   settlement judge, of every aspect of the case bearing on its settlement value.
 5                                      Confidentiality
 6         2.     Pursuant to Local Rule 16-15.8, all settlement proceedings shall be
 7   confidential and no statement made therein shall be admissible in any proceeding in
 8   the case, unless the parties otherwise agree. No part of a settlement proceeding
 9   shall be reported or otherwise recorded, without the consent of the parties, except
10   for any memorialization of a settlement.
11               Persons Who Must Be Present at Settlement Conference
12         3.     In addition to counsel who will try the case being present, a person
13   with full settlement authority should likewise be present for the conference. This
14   requirement contemplates the physical presence of the actual parties – that is, the
15   clients – or, if a corporate or governmental entity, of an authorized and
16   knowledgeable representative of the client.1 The plaintiff’s representative must
17   have full and final authority, in the representative’s sole discretion, to authorize
18   dismissal of the case with prejudice, or to accept a settlement amount recommended
19   by the settlement judge down to the defendant’s last offer made prior to the
20   settlement conference. The defendant’s representative must have final settlement
21   authority to commit the defendant to pay, in the representative’s sole discretion, a
22   settlement amount recommended by the settlement judge up to the plaintiff’s prayer
23   (excluding punitive damage prayers), or up to the plaintiff’s last demand made prior
24
     1
25          Unless otherwise ordered by the court, however, if this matter is a lawsuit in
     which the United States or any of its agencies is a party, the Assistant United States
26   Attorney who will try the case may appear without a representative, provided that
27   he or she comes armed with the full measure of authority conveyed by his or her
     superiors within the United States Attorney’s Office after appropriate consultation.
28
                                                2
 Case 2:18-cv-05741-DMG-PLA Document 172 Filed 04/30/19 Page 3 of 8 Page ID #:4835



 1   to the settlement conference, whichever is lower.
 2         The purpose of this requirement is to have representatives present who can
 3   settle the case during the course of the conference without consulting a superior.
 4         4.     If Board approval is required to authorize settlement, the attendance of
 5   at least one sitting and knowledgeable member of the Board (preferably the
 6   Chairman) is absolutely required.
 7         5.     Subject to paragraph 7 below, counsel appearing without their clients
 8   (whether or not counsel purportedly have been given settlement authority) will
 9   cause the settlement conference to be cancelled and rescheduled. The
10   noncomplying party, attorney, or both, may be assessed the costs and expenses
11   incurred by other parties as a result of such cancellation and rescheduling.
12         6.     Any insurance company that is a party to the case, or is contractually
13   required to defend or to pay damages assessed within policy limits, should have a
14   settlement representative present at the conference. Such representative must have
15   final settlement authority to commit the company to pay, in the representative’s
16   sole discretion, an amount recommended by the settlement judge within the policy
17   limits. The purpose of this requirement is to have an insurance representative
18   present who can settle the outstanding claim or claims during the course of the
19   conference without consulting a superior. An insurance representative authorized
20   to pay, in his or her sole discretion, up to the plaintiff’s last demand made prior to
21   the settlement conference will also satisfy this requirement. Counsel of record will
22   be responsible for timely advising any involved non-party insurance company of the
23   requirements of this Order.
24         7.     When a person whose personal attendance would otherwise be
25   required pursuant to the foregoing paragraphs resides outside this district, the court
26   will consider excusing the personal attendance of such person, so long as such
27   person can and will be available by telephone during the entire settlement
28
                                               3
 Case 2:18-cv-05741-DMG-PLA Document 172 Filed 04/30/19 Page 4 of 8 Page ID #:4836



 1   conference. If a party desires to avail itself of this excuse from personal attendance,
 2   counsel should so request in such party’s Settlement Conference Statement (and
 3   specify where such person will be located during the settlement conference). After
 4   the party’s Settlement Conference Statement is submitted, counsel should contact
 5   Magistrate Judge Pym’s courtroom deputy clerk to ascertain whether the request
 6   has been granted. Frequently, such requests are not granted.
 7                  Pre-Conference Discussions and Exchange of Offers
 8          8.    Prior to the Settlement Conference, the attorneys are directed to
 9   discuss settlement with their respective clients and insurance representatives, so
10   that the parameters of possible settlement will have been explored well in advance
11   of the Settlement Conference. At the Settlement Conference, each party shall be
12   fully prepared to discuss all economic and non-economic factors relevant to a full
13   and final settlement of the case.
14          9.    In order to avoid the unnecessary expenditure of resources if the case is
15   not ripe for settlement, and in order to provide the parties with a starting point for
16   their settlement discussions with the magistrate judge if the case is ripe for
17   settlement, plaintiff shall advise defendant(s) of the terms upon which plaintiff then
18   is prepared to settle the case, in a letter delivered or faxed no later than ten (10)
19   court days prior to the Settlement Conference. Within forty-eight (48) hours of
20   receipt of plaintiff’s settlement offer, each defendant shall respond to the same by
21   letter advising plaintiff of the terms upon which such defendant is prepared to settle
22   the case.2 If, following this exchange of settlement offers, counsel for any of the
23

24      2
            The Court expects the parties to exchange good faith settlement offers. For
25   the plaintiff, this means offering to settle on terms less favorable than those which
     the plaintiff reasonably could expect to achieve if plaintiff prevailed at trial, taking
26   into account plaintiff’s non-recoupable costs of litigation. For each defendant, this
27   means offering to settle on terms less favorable to such defendant than those such
                                                                                (continued...)
28
                                                 4
 Case 2:18-cv-05741-DMG-PLA Document 172 Filed 04/30/19 Page 5 of 8 Page ID #:4837



 1   parties believes that the case is not ripe for settlement and/or that proceeding
 2   with the settlement conference as scheduled will not be a productive use of the
 3   magistrate judge’s and the parties’ time, then counsel for the parties shall
 4   immediately contact the courtroom deputy at 951-328-4467 and arrange for a
 5   telephonic conference with the magistrate judge to discuss the advisability of
 6   proceeding with the settlement conference as scheduled.
 7                           Settlement Conference Statements
 8          10.   Assuming the settlement conference remains on calendar, no later than
 9   4:00 p.m. five (5) court days prior thereto, each party shall submit a Settlement
10   Conference Statement directly to the chambers of Magistrate Judge Pym, by
11   hand-delivering the Statement to Magistrate Judge Pym’s chambers copy box on the
12   third floor of the United States District Court’s Riverside Courthouse, 3470 Twelfth
13   Street, Riverside, California, by emailing the Statement to chambers at
14   SP_chambers@cacd.uscourts.gov or by faxing the Statement to 951-328-2249.3
15   The parties shall exchange the Statements on the same date. The Statements should
16   not be filed with the Clerk of the Court, and they will not be made part of the case
17   file. The Statements shall be double-spaced and shall not exceed ten (10) pages in
18   length.
19          11.   The parties’ respective Settlement Conference Statements shall include
20   the following:
21                a.    A brief statement of the facts of the case, and of the claims and
22          defenses remaining to be tried, including the statutory or other grounds upon
23

24      2
         (...continued)
25   defendant reasonably could expect to achieve if such defendant prevailed at trial,
     taking into account such defendant’s non-recoupable costs of litigation.
26
        3
27         If the Settlement Conference Statement, including the Confidential Adden-
     dum, exceeds 15 pages in length, it should be hand-delivered, not faxed.
28
                                               5
 Case 2:18-cv-05741-DMG-PLA Document 172 Filed 04/30/19 Page 6 of 8 Page ID #:4838



 1         which the claims are founded. This statement should identify the major
 2         factual and legal issues in dispute, and cite any controlling authorities.
 3                b.     An itemized statement of the damages claimed, and of any other
 4         relief sought.
 5                c.     A summary of the proceedings to date, including any case
 6         management dates/deadlines already set by the District Judge.
 7                d.     A history of past settlement discussions, offers and demands,
 8         including the most recent settlement offers exchanged pursuant to ¶ 9 above.
 9         A copy of such party’s letter sent pursuant to ¶ 9 above should be attached to
10         such party’s Settlement Conference Statement.
11         12.    Each party shall also prepare a Confidential Addendum to
12   Settlement Conference Statement, which shall be delivered (or emailed or
13   faxed) directly to Magistrate Judge Pym only, along with the Settlement
14   Conference Statement. The Confidential Addendum shall not be filed with the
15   court or served upon the other parties. The Confidential Addendum shall contain:
16                a.     A forthright evaluation of the party’s likelihood of prevailing on
17         each of its claims and/or defenses.
18                b.     The approximate amount of attorney’s fees, time and costs
19         expended to date, and an estimate of the fees, time and costs to be expended
20         for (i) further discovery, (ii) pretrial and (iii) trial.
21                c.     The party’s evaluation of the terms on which the other side is
22         prepared to settle the case.
23                d.     The party’s evaluation of the terms on which the case could be
24         settled fairly, taking into account the litigation position and settlement
25         position of the other side.
26         13.    If it does not appear to the court from its review of the parties’
27   Settlement Conference Statements and Confidential Addenda that a Settlement
28
                                                   6
 Case 2:18-cv-05741-DMG-PLA Document 172 Filed 04/30/19 Page 7 of 8 Page ID #:4839



 1   Conference at this juncture in the proceedings is likely to result in a settlement of
 2   the matter, the court may order the Settlement Conference off calendar or defer it to
 3   a later juncture in the proceedings (e.g., after a pending or anticipated dispositive
 4   summary judgment motion is decided).
 5                             Procedures at Settlement Conference
 6         14.    At the commencement of the conference, counsel for each party should
 7   be prepared to make the equivalent of a mini-opening statement and/or to respond
 8   to the court’s questions regarding the relevant facts and law, in the presence of all
 9   parties and counsel. Counsel should have available for the court’s perusal copies of
10   all key documents in the case, as well as copies of all important witnesses’
11   deposition transcripts.
12         15.    The magistrate judge may, in her discretion, converse with the lawyers,
13   the parties, the insurance representatives, or any one of them outside of the hearing
14   of the others. The comments of the judge during such separate sessions are not to
15   be used by counsel in settlement negotiations with opposing counsel. This is a
16   necessary requirement in order to avoid intentional or unintentional misquotation of
17   the judge’s comments. If all counsel and parties are not present to hear the judge’s
18   opinions, it is all too easy for counsel to misrepresent the judge’s comments in an
19   effort to obtain a tactical advantage with opposing counsel. Violation of this policy
20   may be misleading and therefore a hindrance to settlement.
21         16.    All papers submitted for the Settlement Conference will either be
22   returned to the parties or destroyed by the magistrate judge, after the settlement
23   proceedings are concluded, unless the parties agree otherwise.
24                    Penalties for Non-Compliance With This Order
25         17.    Any failure of the trial attorneys, parties or persons with authority to
26   attend the conference may result in sanctions to include the fees and costs expended
27   by the other parties in preparing for and attending the conference. The failure of
28
                                                7
 Case 2:18-cv-05741-DMG-PLA Document 172 Filed 04/30/19 Page 8 of 8 Page ID #:4840



 1   any party to timely submit a Settlement Conference Statement and Confidential
 2   Addendum in compliance with this Order, or otherwise comply strictly with this
 3   Order, may result in the Settlement Conference being ordered off calendar and
 4   sanctions being imposed.
 5                                Notification of Settlement
 6         18.    If settlement between any or all parties is reached as a result of the
 7   Settlement Conference, it is the responsibility of counsel to immediately report the
 8   settlement to the District Judge’s courtroom deputy clerk, as well as to timely
 9   memorialize the settlement. See Local Rule 16-15.7.
10

11   DATED: April 30, 2019
12

13

14                                    SHERI PYM
                                      UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                8
